FILED

APR 9 2019

C|erk, U S Dis!rict Courl

IN THE UNITED STATES DISTRICT COURT

FOR TI'IE DISTRICT OF MONTANA Dis!ricéiO'f Montana
BILLINGS DlvlsIoN "'"QS
UNITED STATES OF AMERICA,
CR l3-l9-BLG-SPW
Plaintiff,
vs. ORDER

CARL ALDEN, JR.,

 

Defendant.

 

Before the Court is Defendant’s Opposed Motion for Early Termination of
Supervision (Doc. l 19). Although the government opposed the motion, it failed
to file any brief in opposition. Upon the motion pursuant to Title 18 U.S.C. §
3583(€)(1), and good cause being shoWn,

IT IS I-[EREBY ORDERED that the Defendant’s motion is GRANTED.
Carl Alden Jr.’s term of supervised release is terminated as of the date of this
Order.

The Clerk shall notify the U.S. Probation Offioe of the making of this Order.

“k_,

DATED this § day of April, 2019.

SUSAN P. WATTERS
United States District Judge

